COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


  RICHARD NEWBERRY,                               §             No. 08-20-00176-CV

                                  Appellant,      §                Appeal from the

  v.                                              §              243rd District Court

  THE COUNTY OF EL PASO,                          §           of El Paso County, Texas

                                  Appellee.       §             (TC# 2019DCV1411)


                                        JUDGMENT

       The Court has considered this cause on its own motion to dismiss this appeal for want of

jurisdiction and concludes the appeal should dismissed. We therefore dismiss the appeal for want

of jurisdiction. We further order Appellant pay all costs of this appeal, and this decision be

certified below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF OCTOBER, 2020.


                                               JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.